Case 1:20-cv-00069-JJM-LDA Document 1-3 Filed 02/11/20 Page 1 of 4 PageID #: 30




                     EXHIBIT C
Case 1:20-cv-00069-JJM-LDA Document 1-3 Filed 02/11/20 Page 2 of 4 PageID #: 31




                                                               a




                                                                           t




THE COST OF DOING
BUSINESS BY KRISTEN              I


COATES

$g,ooo.oo

The Cost Of Do ing                   B usin   ess   I   ,   2Ol9
By Kristen Coates
Case 1:20-cv-00069-JJM-LDA Document 1-3 Filed 02/11/20 Page 3 of 4 PageID #: 32




THE COST OF DOING
BUSINESS II BY KRISTEN
COATES                                                                            ;4:



                                           5


                            :*
                                       2


$¡,ooo.oo

The Cost Of Doing Business ll,2Ol9
By Kristen Coates
  Case 1:20-cv-00069-JJM-LDA Document 1-3 Filed 02/11/20 Page 4 of 4 PageID #: 33




ç20Y
OÐ Liked by sandeeglam and 164 others
kristencoates lt's a gorgeous morning in the shop and my
website is newly updated with all sorts of beautiful art and
objects XO Kristen
#bemenewport
